Citation Nr: 1629457	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the payment of $12,743.53 to the Contesting Claimant as attorney fees is proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife; Contesting Claimant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to November 1994.  The Contesting Claimant is the Veteran's former representative. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board issued a decision in the matter in September 2015, and it is now again before the Board.

In August 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  In December 2014, the Veteran and the Contesting Claimant testified at a videoconference hearing before the same VLJ.  Transcripts of both hearings are of record.  At the December 2014 hearing, the contesting Claimant submitted a motion to remove the August 2014 hearing transcript from the record.  In a June 2015 letter, the VLJ denied the motion, finding that the Contesting Claimant had not presented good cause.  The VLJ specifically found there was no prejudice as the RO had provided the Contesting Claimant with a transcript of the hearing and the Board had afforded him the opportunity to submit his own testimony at the December 2014 hearing.  Furthermore, the Board has no authority to remove evidence from the record.  

The appeal is REMANDED to the VA Office of the General Counsel.  VA will notify the Veteran if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In a decision issued in September 2015, the Board found that the payment of $12,743.53 to the Contesting Claimant as attorney fees was improper, and granted the Veteran's appeal to prevent the withholding of such payment.  

On October 20, 2015, the Board received a Motion from the Contesting Claimant which argued that, upon a finding that an agreed upon fee was unreasonable, 38 C.F.R. § 14.636 (2015) allowed for review of the fee agreement by the VA Office of the General Counsel (OGC).  The Contesting Claimant further argued that he had not been notified of the requirements of this provision.

In light of the above, the September 2015 Board decision is vacated.


REMAND

Pursuant to the provisions of 38 C.F.R. § 14.636(i), the Board finds remand is warranted so that the VA OGC may review the claim.

Accordingly, the case is REMANDED for the following action:

The VA Office of the General Counsel should review the claim under the provisions of 38 C.F.R. § 14.636.  After completing the requested actions, and any additional actions deemed warranted, the VA OGC should readjudicate the claim on appeal, furnish the Veteran, his representative, and the Contesting Claimant with a supplemental statement of the case and give them the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

Both parties the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


